Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00697-CV

                                      Janette Suzanne CLARK,
                                              Appellant

                                                  v.

                                       Samuel David CLARK,
                                             Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CV-15-0000318
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 23, 2015

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). We order all appellate costs, if any, assessed against appellant. See id. R. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).


                                                   PER CURIAM